Name: Council Regulation (EC) No 1264/2000 of 8 June 2000 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  research and intellectual property
 Date Published: nan

 Avis juridique important|32000R1264Council Regulation (EC) No 1264/2000 of 8 June 2000 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 144 , 17/06/2000 P. 0006 - 0006Council Regulation (EC) No 1264/2000of 8 June 2000amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) Regulation (EEC) No 2658/87(1) established a nomenclature of goods called the "Combined Nomenclature", which provides for an exemption from tariff duties for rubber condoms, which fall under Chapter 40.(2) Polyurethane condoms fall under Chapter 39 and are therefore subject to a customs duty of 6,5 %.(3) On public health grounds, it is in the interest of the Community autonomously to extend this exemption from customs duties to polyurethane condoms. The Combined Nomenclature and the law referring to it should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1A reference to a footnote 2 is hereby added to column 3 for CN code 3926 90 99 in Chapter 39, Section VII of Part Two, "Schedule of Customs Duties" of Annex I to Regulation (EEC) No 2658/87. The text of footnote 2 is as follows: "Customs duty is autonomously suspended, for an indefinite period, for sheath contraceptives of polyurethane (TARIC code 3926 90 99 60)".Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 8 June 2000.For the CouncilThe PresidentG. Oliveira Martins(1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 254/2000 (OJ L 28, 3.2.2000, p. 16).